The objection in this case is to be sufficiency of the description of the property in the bill of indictment, to wit, "one pound of  meat of the value of five cents." We find no direct authority in our Reports nor in the text-books. In S. v. Morey, 2 Wis. 362, the same question was presented, and the Court held that "in an indictment for larceny, the property which is alleged to have been (656) stolen should be described with reasonable certainty; and a charge of stealing meat which applies not only to the flesh of all animals, used for food, but in a general sense, to all kind of provisions, is too vague and uncertain." In this conclusion we concur. Such articles *Page 488 
have more specific names in commerce and in the country, which ought to be employed in criminal proceedings.
We cite the following cases merely as a reference to the several phases in which the question of description of stolen property has been considered: S. v. Brown, 12 N.C. 137; S. v. Godet, 29 N.C. 210; S. v.Clark, 30 N.C. 226; S. v. Horan, 61 N.C. 571; S. v. Campbell, 76 N.C. 261;S. v. Krider, 78 N.C. 481.
In S. v. Jenkins, 78 N.C. 478, the word meat is used in the syllabus and report of the case. It should have been bacon, as appears from the original papers on file, and we refer to it to avoid misconception, the point there decided being different from the one in our case. Let this be certified to the end that judgment be arrested.
Judgment arrested.
Cited: S. v. Hill, 660, post; S. v. Bragg, 86 N.C. 691; S. v.Crumpler, 88 N.C. 650.